DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7, 9, 14, 21, 23, 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12. 13, 15 and 18 of U.S. Patent No. 10,390,082. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Instant Application 15/930726
Patent 10,390,082
Claims 7, 21 and 27: A computing device for creating a highlight video file, comprising: a processor; a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for receiving a streaming media file associated with a live broadcast of an event, said streaming media file comprising a plurality of frames of content; logic executed by the processor for automatically analyzing each frame of the streaming media file as it is received via processor executed artificial neural network (ANN) 


Claims 4 and 15: The method of claim 1, further comprising: receiving a first set of input training videos; determining a label for the frames of the training videos based on attributes of frames in the training videos, said label comprising an indication as to a scene type depicted by content of the frames of the training videos; and storing said labels in a database for use by said first image recognition software, wherein said labels are associated with said predetermined set of machine learned attributes.
Claim 14: The computing device of claim 7, further comprising: logic executed by the processor for determining a context of a highlight video clip, said context based on said event activity; logic executed 



Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the invention recited in instant claim 7 appears to be anticipated by/an obvious variant of that recited in ‘082 patent claim 1.  
The same rationale is also applicable for the rejection of instant claims 21 and 27 as being anticipated by/obvious variants of the corresponding patent claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 and 21-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Syed (USPPGPub N 20170228600, referred to as Syed).
	Regarding claims 7, 21 and 27:
A computing device for creating a highlight video file, comprising: 
Syed teaches a processor, (Syed, Fig. 9/item 905); 
Syed teaches a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising, (Syed, Fig. 9/items 915, 920 and 925): 
Syed teaches logic executed by the processor for receiving a streaming media file associated with a live broadcast of an event, said streaming media file comprising a plurality of frames of content, (Syed, live broadcast feed, [0040] wherein a portion of video content or a video "clip" including frames of video content, [0029]); 
Syed teaches logic executed by the processor for automatically analyzing each frame of the streaming media file as it is received via 
Syed teaches logic executed by the processor for analyzing the sets of frames for each game scene, said analysis comprising applying Convolutional Neural Network (CNN) image classification software to each game scene set of frames, (Syed, the video game shown in the video is identified by classifying the frames in a video using classifier models stored in VGDB 220 and identifying attributes of content within each game scene set of frames, based on Deep Convolutional Neural Networks, [0061]); and identifying attributes of content within each game scene set of frames, (Syed, extracted video features (e.g., visual, audio and/or text features extracted by feature 
Syed teaches logic executed by the processor for determining at least one highlight from said game scenes based on said analysis, said highlight determination comprising comparing said computed scores against a threshold and identifying which game scenes satisfy said threshold, the content of the threshold satisfying game scenes comprising event activity associated with deciding an outcome of the event, (Syed, highlights are selected (either automatically or based on user input) from the video wherein video segments having a watchability score meeting or exceeding a predetermined or configurable threshold are automatically selected for inclusion within a highlight video, [0074], Fig. 5); and 
Syed teaches logic executed by the processor for automatically generating at least one highlight video clip based on said at least one highlight determination, each highlight video clip comprising said set of frames associated with the threshold satisfying game scenes, (Syed, the 
Regarding claims 8, 22 and 28:
Syed teaches the computing device of claim 7, wherein said information within the index file is based on a log file associated with said event, said log file comprising information indicating all of the activity information that occurred in said event, (Syed, game video labeling and information indexing module 216 may also extract information relating to the status of the video game and/or game activity over time, including scores, player health information, a game map, a game level, [0052] wherein  game video labeling and information indexing module 216 indexes the extracted information and stores it within a game video information database 230, [0053], Fig. 2/item 216 and 217).
Regarding claims 9, 23 and 29:
Syed teaches the computing device of claim 7, wherein said information within said index file comprises labels determined from a predetermined set of machine learned attributes of content, said labels indicating whether said content is a game scene or a non-game scene, wherein said determination based on the index file further comprises 
Regarding claims 10:
Syed teaches the computing device of claim 7, further comprising: logic executed by the processor for communicating, over a network, said at least one highlight video clip to a user, said communication occurring automatically upon generation of said at least one highlight video clip, (Syed, automated methods for image and video processing to facilitate content labeling, video editing/creation and highlights generation from such videos and streams over network 240, Fig. 2/item 240, [0005], [0011], [0029]).
Regarding claims 11, 24 and 30:
The computing device of claim 7, further comprising: 
Syed teaches logic executed by the processor for parsing each determined plurality of set of frames and identifying data and metadata associated with each frame set, said data and metadata comprising information related to said attributes of content within each set of frames, 
Syed teaches logic executed by the processor for translating, via processor applied vector analysis software, each set of data and metadata into individual feature vectors, each feature vector comprising information indicating a relationship of said data and metadata to said content and said set of frames, (Syed, the video game shown in the video is identified by classifying the frames in a video using classifier models stored in VGDB 220. The classification may be carried out using Support Vector Machine (SVM), [0061] wherein Support Vector Machines (SVMs), as described in Hearst, et al., are used for recognition and detection of such game information with matching with game database, [0065], Fig. 4/item 450 and 460); and  4Preliminary AmendmentDocket No.: 085804.121101 
Syed teaches logic executed by the processor for storing said feature vector in a searchable database associated with said computing device, (Syed, graphical interface 800 uses the information generated by a video-game video labeling, information extraction and highlight generation system (e.g., system 200) for enhanced browsing and search of a collection of video game videos, [0084] based on Support Vector Machines (SVMs) for 
Regarding claims 12, 25 and 31:
Syed teaches the computing device of claim 7, wherein said streaming media file further comprises an index file that controls how said plurality of frames are streamed and received by said computing device, (Syed, at block 470, the information collected/generated by the analysis, detection, recognition and detection of blocks 430, 440, 450 and 460 (collectively, the "extracted game information") is gathered together (by rule engine 217, for example) to generate game labels, score progression and a game description index, [0067] to control receiving and outputting the frames/highlights, [0075], Fig. 5). 
Regarding claims 13, 26 and 32:
Syed teaches the computing device of claim 7, further comprising: logic executed by the processor for receiving instructions to render a stored version of the streaming media file, said instructions comprising a total playback time for said rendering of the stored version; logic executed by the processor for determining a number of highlight and non-highlight sections in the stored media file, said determination based upon said determination of said at least one highlight from said game scenes, (Syed, determine a game session boundaries, [0083] including the highlight and time for game watchability, Fig. 7, [0070]); 

Syed teaches logic executed by the processor for rendering the stored media file based on said determined playback speed, (Syed, Fig. 5/item 560).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Syed (USPPGPub N 20170228600, referred to as Syed), and further in view of Barnett (USPPGPub N 20160381110, referred to as Barnett).
Regarding claim 14:
The computing device of claim 7, further comprising: 
Syed teaches logic executed by the processor for determining a context of a highlight video clip, said context based on said event activity, (Syed, a label or proposed/suggested label may be user-generated or automatically generated based upon contextual analysis, for example, of the portion of video content at issue. Labels may represent content or descriptive information about the particular portion of video content, [0034]); 
Syed does not specifically teach logic executed by the processor for causing communication, over a network, of said context to an advertisement platform to obtain digital advertisement content associated with said context. However, Barnett teaches an advertisement may be displayed within an application, [0284] and the media presentation producer 212 can insert a media stream from a sponsor, [0070].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Barnett teaches logic executed by the processor for communicating a digital content object comprising said identified digital advertisement content with said highlight video clip to a user, (Barnett, an advertisement may be displayed within an application).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                	February 24, 2021